Case 1:19-cv-24912-JLK Document 1 Entered on FLSD Docket 11/27/2019 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

 LEONARDO HERDENEZ,

        Plaintiff,

 vs.


 ARLICAN WOOD DESIGN, INC., a Florida
 for-profit corporation; and ARTURO VARGAS,
 individually,

       Defendants.
 ________________________________________ /

                          COMPLAINT AND JURY TRIAL DEMAND

        Plaintiff LEONARDO HERDENEZ, through undersigned counsel, sue Defendants

 ARLICAN WOOD DESIGN, INC., a Florida for-profit corporation (“ARLICAN”), and

 ARTURO VARGAS, individually (“VARGAS”), and allege as follows:

        1.       This is an action for unlawful failure to pay overtime compensation as required by

 the federal Fair Labor Standards Act, 29 U.S.C. § 207(a) (“FLSA”), and its implementing

 regulations. This is also an action for state common law breach of contract for failure to pay

 earned wages.

        2.       This Court has jurisdiction over this case based on federal question jurisdiction,

 28 U.S.C. §1331, and the provisions of the FLSA, 29 U.S.C. § 216(b). This Court also has

 supplemental jurisdiction over Plaintiffs’ non-federal, state common law breach of contract claim

 pursuant to 28 U.S.C. §1367(a).

        3.       Venue is proper in this Court as all actions complained of herein occurred in the

 Southern District of Florida.
Case 1:19-cv-24912-JLK Document 1 Entered on FLSD Docket 11/27/2019 Page 2 of 7



         4.      Plaintiff at all relevant times was, and still is, a resident of Miami-Dade County,

 Florida, and are sui juris.

         5.      Defendant ARLICAN is, and at all relevant times was, a Florida for-profit

 corporation authorized to do business, and doing business in Miami-Dade County, Florida.

 ARLICAN is, and at all relevant times was, a custom made wood furniture seller that used,

 purchased and sold materials and installed goods, and based on information and belief had

 annual gross revenues in excess of $500,000 per year.

         6.      Upon information and belief, Defendant VARGAS is, and at all relevant times has

 been, a resident of Miami-Dade County, Florida, and is sui juris.          At all relevant times,

 VARGAS was and still is the owner, operator, and the President of ARLICAN, was an agent of

 ARLICAN, acted in the course and scope of her employment and agency as owner, operator, and

 President of ARLICAN with regard to Plaintiff, and oversaw, supervised, and controlled the day-

 to-day operations of ARLICAN. Upon information and belief, VARGAS has run and overseen

 the day-to-day operations of ARLICAN.

         7.      At all relevant times ARLICAN was and still is an “employer” under the FLSA

 for purposes of enterprise coverage in that it was an enterprise that had two or more employees

 handling, selling, or otherwise working on goods or materials that have been moved in or

 produced for commerce by any person, and based on information and belief had gross annual

 revenues of not less than $500,000. In addition, VARGAS was at all relevant times, and still is,

 a statutory “employer” under the FLSA in that he acted, directly or indirectly, on behalf of

 ARLICAN in relation to Plaintiff, and regularly exercised authority to hire and fire employees of

 ARLICAN, determined the work schedules of employees of ARLICAN, set the rates of pay and




                                                  2
Case 1:19-cv-24912-JLK Document 1 Entered on FLSD Docket 11/27/2019 Page 3 of 7



 compensation for employees of ARLICAN, controlled the finances and operations of

 ARLICAN, and oversaw, supervised, and controlled the day-to-day operations of ARLICAN.

         8.     At all times during his employment with Defendants, Plaintiff was a non-exempt

 employee who regularly worked over 40 hours in one or more work weeks.

         9.     Plaintiff was employed by Defendants from on or about November 2018 until on

 or about October 11th 2019, when he stopped reporting to work because he was not being paid

 for the 45 hours worked on his last week of work. During the relevant period of Plaintiff’s

 employment and until on or about October 2019, Plaintiff was supposed to be paid at a regular

 hourly rate of $27.50 based on a 40-hour work week, or $27.50 per hour for each regular hour of

 work.

         10.    Plaintiff regularly worked over 53 hours in one or more of the work weeks he

 worked, but was not paid the required time and one-half his regular hourly rate for all overtime

 hours he worked. Plaintiff estimates that he worked an estimated 619 overtime hours over this 11

 month period of employment, for which he received no overtime payment.

         11.    Plaintiff was routinely required to work 6 days a week approximately 9 hours per

 day. For the approximate 48 weeks Plaintiff worked within the 2 year period immediately

 preceding the filing of this lawsuit, Plaintiff estimates that he worked approximately 13 overtime

 hours per week, and an estimated total of 619 overtime hours. At an overtime time rate of

 $32.50 per hour including $13.75 in overtime half time pay. Plaintiff estimates that he is owed a

 total overtime half time amount of $8,580.00 plus an equal amount of liquidated damages as

 provided by the FLSA.

         12.    In or about December 2018, Plaintiff complained to VARGAS about not being

 paid correctly for his overtime, and VARGAS, on behalf of ARLICAN, verbally informed



                                                 3
Case 1:19-cv-24912-JLK Document 1 Entered on FLSD Docket 11/27/2019 Page 4 of 7



 Plaintiff that ARLICAN did not pay any overtime. Pursuant to and in furtherance of this policy

 and practice, Defendants failed to paid Plaintiff approximately $8,580.00 in overtime half time

 and Defendants have failed and refused to make any further payments for Plaintiffs last week of

 October 7th to October 11th and is still owed $1,347.50.

         13.    Plaintiff has kept some of his pay records, but the complete records of the

 compensation actually paid to Plaintiff and the time Plaintiff worked are, or should be, in the

 possession, custody, and control of Defendants.          Upon information and belief, however,

 Defendants have failed to keep and maintain all the required records of hours worked and wages

 paid to Plaintiff and other employees per the record-keeping requirements of the FLSA.

         14.    All conditions precedent to the filing of this action have been satisfied, waived, or

 otherwise excused.

         15.    Plaintiff has hired the undersigned law firm to represent him in this case and has

 agreed to pay the firm a reasonable fee of $425.00 per hour for its services.

                  COUNT I – UNPAID OVERTIME VIOLATION OF FLSA

         16.    Plaintiff re-alleges paragraphs 1 through 15 as if set forth fully herein.

         17.    Under the FLSA, Defendants were obligated to pay Plaintiff time and one-half of

 his regular hourly pay rate for all hours worked in excess of 40 hours per work week. Plaintiff

 worked in excess of 40 hours per work week in one or more weeks, but was not paid the full time

 and one-half his regular hourly rate of pay for the overtime hours he worked, as required by the

 FLSA.

         18.    Defendants have failed and refused to pay Plaintiff the required full time and one-

 half his regular hourly rate for each work week in which he worked overtime hours in excess of

 40 hours per work week, in violation of the FLSA overtime requirements of 29 U.S.C. §207(a).



                                                  4
Case 1:19-cv-24912-JLK Document 1 Entered on FLSD Docket 11/27/2019 Page 5 of 7



          19.       As a direct and proximate result of Defendants’ violations of the FLSA, Plaintiff

 has suffered damages equal to the extra time and one-half his regular hourly rates, for all hours

 worked in excess of 40 hours per work week, plus double that amount in liquidated damages as

 provided by the FLSA. Plaintiff’s estimated unpaid overtime is alleged in paragraphs 11 and 12

 above.

          20.       Defendants engaged in their overtime pay violations under the FLSA willfully,

 intentionally, and in reckless disregard of Plaintiff’s rights under the law.

          21.       Plaintiff is also entitled to recover his costs, expenses, and reasonable attorney’s

 fees under the FLSA.

          22.       Inasmuch as Defendants – in particular VARGAS – admitted to owing Plaintiff

 for the overtime hours he had worked, as evidenced by the verbal agreement and payments that

 were made thereunder that acknowledged the overtime debt and obligation, Defendants’ failure

 to pay Plaintiff for his overtime was willful.

           WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, for

 the following relief:

          1. A declaration that Defendants are in willful violation of the FLSA by failing to pay

                Plaintiff all due overtime compensation during the period within the three-year period

                preceding the filing of this lawsuit;

          2. An award to Plaintiff of all unpaid overtime as required under the FLSA,

          3. An award to Plaintiff of liquidated damages equal in amount to the unpaid overtime

                award,

          4. An award to Plaintiff of all costs, expenses, and reasonable attorney’s fees incurred in

                this case, and



                                                        5
Case 1:19-cv-24912-JLK Document 1 Entered on FLSD Docket 11/27/2019 Page 6 of 7



        5. Such further relief as the Court deems just and equitable.



        COUNT II – COMOMON LAW BREACH OF CONTRACT/UNPAID WAGES

                                              (ARLICAN)

        29.     Plaintiff re-alleges paragraphs 1 through 15 as if set forth fully herein.

        30.     This is a Florida common law action for breach of contract for ARLICAN’s

 failure to pay Plaintiff his due wages.

        31.     Plaintiff, is due an estimated $1,347.50 for Plaintiffs last week of work from

 October 7th to October 11th and Plaintiff is still owed $1,347.50 for his last week of work

 which includes unpaid overtime wages per the agreement of the parties, plus interest from the

 dates that each payment to him was due.

        32.     Defendant ARLICAN breached its contract with Plaintiff for not paying him his

 promised wages in exchange for his services as an employee for Plaintiffs last week of work

 from October 7th to October 11th.

        33.     As a direct and proximate result of Defendant ARLICAN’s breach of contract,

 Plaintiff has suffered damages of at least $1,347.50, in unpaid wages, plus interest.

        34.     As this is an action for unpaid wages, Plaintiff is entitled to recover his costs and

 his reasonable attorney’s fees pursuant to §448.08, Fla. Stat.

        WHEREFORE, Plaintiff               demands judgment against Defendant ARLICAN for

 compensatory damages in the amount of all unpaid wages, plus pre-judgment interest from the

 dates each age payment became due, per the parties’ agreement, plus post-judgment interest,

 costs, attorney’s fees, and such further relief as the Court deems just and equitable.




                                                  6
Case 1:19-cv-24912-JLK Document 1 Entered on FLSD Docket 11/27/2019 Page 7 of 7



                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial by jury of all issues so triable.

       DATED: November 27TH 2019.

                                                        LAW OFFICE OF PELAYO
                                                        DURAN, P.A.
                                                        Counsel for Plaintiff
                                                        4640 N.W. 7th Street
                                                        Miami, FL 33126-2309
                                                        T. 305/266-9780
                                                        305/269-8311 (Facsimile)

                                                        By ___s/ Pelayo M. Duran ______
                                                              PELAYO M. DURAN
                                                              Fla. Bar No. 0146595




                                                   7
